Opinion issued September 26, 2019




                                          In The

                                    Court of Appeals
                                         For The

                              First District of Texas
                                   ————————————
                                    NO. 01-19-00232-CR
                                   ———————————
                        DAIZY CELES COSTELLO, Appellant
                                            V.
                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                               Harris County, Texas
                           Trial Court Case No. 1544494


                              MEMORANDUM OPINION

         Appellant, Daizy Celes Costello, has filed a motion to dismiss her appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a).1 See TEX. R. APP. P.




1
    Motion filed April 22, 2019.
42.2(a). The State has not opposed this motion. We have not issued a decision in the

appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2